



EXHIBIT 10.3


AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amendment to the Amended and Restated Employment Agreement (this
“Amendment”), dated as of June 5, 2020 (the “Effective Date”), is made by and
between Tanger Properties Limited Partnership (the “Company”), and Virginia R.
Summerell (the “Executive”) (collectively, referred to herein as the “Parties”).
RECITALS
WHEREAS, immediately prior to the Effective Date, the Executive was employed by
the Company pursuant to that certain Amended and Restated Employment Agreement,
effective as of December 29, 2008 (the “Agreement”).
WHEREAS, the Parties desire to amend the Agreement on the terms and conditions
set forth herein, effective as of the Effective Date, and that, subject to the
terms and conditions set forth herein, the Company shall continue to employ the
Executive and the Executive shall accept such continued employment with the
Company.
AGREEMENT
In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:
1.Amendment.
1.2.    Section 5.1(g) of the Agreement is hereby deleted in its entirety and
replaced with the following:
“(g)    [Reserved.]”
1.3.    Section 7.1(d) is hereby deleted in its entirety and replaced with the
following:
“(d)    [Reserved.]”
1.4.    Section 7.1(g) of the Agreement (and the clause “Subject to Section
7.1(g),” in Sections 7.1(a) and (b)) are hereby deleted in its entirety.
1.5.    The definition of “Cessation Date” in Section 8 is hereby deleted in its
entirety.
2.    Entire Agreement. The terms of the Agreement, as modified by this
Amendment, are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and its
affiliates and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that the Agreement, as
modified




June 5, 2020

--------------------------------------------------------------------------------





by this Amendment, shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. Except as expressly set forth above, each and every provision of the
Agreement shall remain unchanged and in full force and effect.
3.    General Provisions. Except as set forth in Section 2, the provisions of
Section 9 of the Agreement shall govern this Amendment, to the fullest extent
applicable and are hereby incorporated into this Amendment. Capitalized terms
not defined herein shall have the meanings given to them in the Agreement.
[Signature page follows.]






June 5, 2020

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.


VIRGINIA R. SUMMERELL




/s/ Virgina R. Summerell
Senior Vice President of Finance,
Treasurer and Assistant Secretary






TANGER PROPERTIES LIMITED PARTNERSHIP


By: Tanger GP Trust, its sole general partner






By: /s/ Steven B. Tanger                               
  Name: Steven B. Tanger
  Title: Chief Executive Officer







Signature Page to Amendment to Amended and Restated Employment Agreement
June 5, 2020